UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7007


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES ANTHONY SWINDLER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Donald C. Coggins, Jr., District Judge. (7:18-cr-00768-DCC-1)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony Swindler, Appellant Pro Se. Maxwell B. Cauthen, III, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Anthony Swindler appeals the district court’s order denying, without

prejudice, * his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

After reviewing the record, we conclude that the district court did not abuse its discretion

in denying Swindler’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.)

(stating standard of review), cert. denied, 142 S. Ct. 383 (2021). We therefore affirm the

district court’s order.   United States v. Swindler, No. 7:18-cr-00768-DCC-1 (D.S.C.

June 10, 2021).    We deny Swindler’s motions for appointment of counsel and for

compelling evidence.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
          Although the district court dismissed the action without prejudice, mere
amendment cannot cure the deficiencies identified by the district court and we thus have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).


                                             2